Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Fourth Amendment”)
dated as of February 26, 2018 and effective as of July 5, 2017, by and among MVC
CAPITAL, INC., a corporation formed under the laws of the State of Delaware (the
“Borrower”), MVC FINANCIAL SERVICES, INC., a corporation formed under the laws
of the State of Delaware, MVC CAYMAN, an exempted company incorporated under the
laws of the Cayman Islands, MVC GP II, LLC, a limited liability company formed
under the laws of the State of Delaware, and MVC PARTNERS LLC, a limited
liability company formed under the laws of the State of Delaware, (collectively,
the “Guarantors”, and each a “Guarantor”), the financial institutions or
entities from time to time parties to the Loan Agreement (as such term is
defined herein) (collectively, the “Lenders”, and each a “Lender”), and
SANTANDER BANK, N.A., as agent (the “Agent”), and WINTRUST BANK, as syndication
agent (“Wintrust”).

 

BACKGROUND

 

WHEREAS, Borrower, Lenders and Agent are parties to a Credit and Security
Agreement dated as of December 9, 2015 (as same has been and may be further
modified, amended, supplemented and/or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein shall have the meanings given to them
in the Credit Agreement unless otherwise specified.

 

WHEREAS, Borrower has requested that the Agent and the Lenders amend the Credit
Agreement as described in this Fourth Amendment and waive certain terms of the
Credit Agreement in connection with the Borrower’s divestiture of its investment
in US Gas & Electric, Inc.

 

WHEREAS, Agent and Lenders are willing to amend certain terms and conditions of
the Credit Agreement and grant the requested waivers as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Amendments to Credit Agreement.  As of
the date hereof, the Credit Agreement is amended as follows:

 

1.1                               Definitions.  Section 1.1 of the Credit
Agreement is amended by the addition, the deletion or the amendment and
restatement of the following definitions, as applicable, to read in their
entirety as follows:

 

(a)                                 The definition of Excluded Collateral is
hereby amended by replacing the “.” at the end of subsection (i) with “; and”
and the addition of a new subsection (j) to read in its entirety as follows:

 

“(j)                              that certain Subordinated Promissory Note
dated July 5, 2017 in the original principal amount of Forty Million Five
Hundred Twenty Six Thousand Seven Hundred Forty-Five and 40/100 Dollars
($40,526,745.40)

 

--------------------------------------------------------------------------------


 

made by U.S. Gas & Electric, Inc. to the Borrower, as may be amended, restated,
extended or otherwise modified from time to time.”

 

“Fourth Amendment Closing Date” means as of February 26, 2018 and effective as
of July 5, 2017.

 

1.2                               UCC Financing Statement. The Agent hereby
authorizes Borrower to file the UCC Financing Statement attached hereto as
Exhibit A to evidence the partial release of the Agent’s security interest in
the Subordinated Promissory Note referenced in Section 1.1(a) hereinabove.

 

1.3                               No Other Changes. Except as explicitly amended
by this Fourth Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to all Revolving
Loans and Letters of Credit thereunder.

 

2.                                      Conditions Precedent. This Fourth
Amendment shall be effective when the Agent shall have received an executed copy
hereof and each of the following documents (collectively, the “Fourth Amendment
Documents”):

 

(a)                                 this Fourth Amendment duly executed; and

 

(b)                                 the Acknowledgment and Agreement of
Guarantors set forth at the end of this Fourth Amendment, duly executed by the
Guarantor.

 

3.                                      Representations and Warranties. Borrower
hereby represents and warrants to Agent and Lenders as follows:

 

(a)                                 Borrower has all requisite power and
authority to execute this Fourth Amendment and the other Fourth Amendment
Documents and to perform all of its obligations hereunder and thereunder, and
the Fourth Amendment Documents have been duly executed and delivered by Borrower
and constitute the legal, valid and binding obligation of Borrower, enforceable
in accordance with their terms, subject to applicable Federal and state
bankruptcy and insolvency laws affecting generally the rights of creditors.

 

(b)                                 The execution, delivery and performance by
Borrower of this Fourth Amendment and the other Fourth Amendment Documents have
been duly authorized by all necessary corporate action and do not (i) require
any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
(ii) violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to Borrower, or
the certificate of incorporation or bylaws of Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or Credit
Agreement or any other agreement, lease or instrument to which Borrower is a
party or by which it or its properties may be bound or affected.

 

(c)                                  All of the representations and warranties
contained in the Credit Agreement are correct in all material respects on and as
of the date hereof as though made on and

 

2

--------------------------------------------------------------------------------


 

as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

4.                                      References. All references in the Credit
Agreement to the “Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby; and any and all references in the Loan Documents to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

5.                                      No Waiver.  The execution of this Fourth
Amendment and of any documents related hereto shall not be deemed to be a waiver
of any Default or Event of Default under the Credit Agreement or breach, default
or event of default under any Loan Documents or other document held by Agent or
Lenders, whether or not known to Agent or Lenders and whether or not existing on
the date of this Fourth Amendment.

 

6.                                      Release.  Borrower and Guarantors by
signing the Acknowledgment and Agreement of Guarantors set forth below, each
hereby absolutely and unconditionally releases and forever discharges the Agent,
Lenders and L/C Issuers, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which Borrower or Guarantors has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Fourth Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.

 

7.                                      Costs and Expenses. Borrower hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse Agent,
Lenders and L/C Issuer on demand for all reasonable costs and expenses incurred
by Agent, Lenders and L/C Issuer in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Borrower specifically
agrees to pay all reasonable fees and disbursements of counsel to Agent, Lenders
and L/C Issuer for the services performed by such counsel in connection with the
preparation of this Fourth Amendment and the documents and instruments
incidental hereto.  Borrower hereby agrees that Agent may, at any time or from
time to time in its sole discretion and without further authorization by
Borrower, make an Advance to Borrower under the Credit Agreement, or apply the
proceeds of any Advance, for the purpose of paying any such fees, disbursements,
costs and expenses.

 

9.                                Miscellaneous. This Fourth Amendment and the
Acknowledgment and Agreement of Guarantors may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Fourth Amendment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Fourth
Amendment.

 

3

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

SANTANDER BANK, N.A.,

 

as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Pierre A. Desbiens

 

Name:

Pierre A. Desbiens

 

Title:

 

 

 

 

 

By:

/s/ Mark Metsky

 

Name:

Mark Metsky

 

Title:

 

 

 

 

 

 

WINTRUST BANK, as Lender

 

 

 

 

By:

/s/ John Paul Hills

 

Name:

John Paul Hills

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

The undersigned, each a Guarantor of the Indebtedness of MVC Capital, Inc. (the
“Borrower”) to Santander Bank, N.A. ( “Agent”) for itself, as a lender, and as
agent for the other lenders (the “Lenders”) signatory to that certain Credit and
Security Agreement dated as of December 9, 2015 by and among the Borrower, the
Lenders, and the Agent, pursuant to the Guaranty Agreement dated as of
December 9, 2015 (the “Guaranty”), hereby (i) acknowledges receipt of the
foregoing amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to Agent, Lenders or L/C Issuer pursuant to the
terms of the Guaranty; and (iv) acknowledges that the Agent and Lenders may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness to the Agent and Lenders.

 

 

MVC FINANCIAL SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

MVC CAYMAN

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

MVC GP II, LLC

 

 

 

 

 

 

By:

/s/ James Pinto

 

Name:

JAMES PINTO

 

Title:

 

 

 

 

 

 

MVC PARTNERS LLC

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

Date:

dated as of February 26, 2018

 

and effective as of July 5, 2017

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UCC FINANCING STATEMENT AMENDMENT

 

--------------------------------------------------------------------------------